PROH 12A
(7/93)

                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Aubrey D. Wilson                                                   Cr.: 18-00025-001
                                                                                    PACTS #: 2918453


Name of Sentencing Judicial Officer:    THE HONORABLE ROBERT E. PAYNE
                                        SENIOR UNITED STATES DISTRICT JUDGE               -   ED/VA

Name of New Judicial Officer:            THE HONORABLE WILLIAM H. WALLS,
                                         SENIOR UNITED STATES DISTRICT JUDGE              -   D/NJ

Date of Original Sentence: 03/02/2011

Original Offense:   Count 1: Possession of a Firearm After Having Been Convicted of a Crime Punishable
                    by Imprisonment for a Term Exceeding One Year

Original Sentence: 115 months imprisonment, 36 months supervised release

Special Conditions: No New Debt/Credit, Financial Disclosure, Drug and Alcohol Testing/Treatment,
Mental Health Treatment, and Location Monitoring Program

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/07/2017

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   1                   On June 1, 2019, the Garfield Police Department discovered the offender had
                       committed suicide.


U.S. Probation Officer Action:
Given the circumstances, we request to close the case.

                                                                Respectfully submitted,
                                                                                QçiL
                                                                 By: PatncW1atttey1
                                                                      Senior U.S. Probation Officer
                                                                 Date: 06/05/20 19
                                                                                         Prob 12A—page2
                                                                                         Aubrey D. Wilson



  please check a box below to indicate the Court’s direction regarding action to be taken in this case:

F? Close the case due to the death of the offender (as recommended by the Probation Office).
F Other



                                                                  igna   e of Judicial Officer
